ALITO, Circuit Judge,
with whom STAPLETON, Circuit Judge,
joins, dissenting:
I dissent, essentially for the reasons set out in Judge Rosenn’s opinion, as well as in the decisions of the District of Columbia, First, Second, and Sixth Circuits. See FLRA v. Department of the Navy, 963 F.2d 124 (6th Cir.1992); FLRA v. United States Dep’t of Veterans Affairs, 958 F.2d 503 (2d Cir.1992); FLRA v. United States Dep’t of the Navy, 941 F.2d 49 (1st Cir. 1991); FLRA v. United States Dep’t of Treasury Fin. Management Service, 884 F.2d 1446 (D.C.Cir.1989), cert. denied, 493 U.S. 1055, 110 S.Ct. 863, 864, 107 L.Ed.2d 947 (1990). I express no view whether the disclosures at issue would substantially further the public interest in collective bargaining or whether they are likely to produce substantial adverse effects. I do not believe that it is necessary to confront these questions in order to decide that Exemption 6 of the Freedom of Information Act, 5 U.S.C. § 552(b)(6), applies in this case. It seems clear to me that all federal employees — from Cabinet officers to GSl’s — have a privacy interest of some weight in their home addresses and that there is no public interest cognizable under FOIA in the disclosure of these addresses.